Citation Nr: 0317919	
Decision Date: 07/28/03    Archive Date: 08/05/03	

DOCKET NO.  02-05 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of a nonservice-connected 
disability pension overpayment in the calculated amount of 
$6,359.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active serv ice from July 1951 to July 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in Little Rock, 
Arkansas, that concluded that recovery of an overpayment in 
the calculated amount of $6,359 was precluded because of the 
veteran's bad faith.  


FINDINGS OF FACT

1.  The veteran's spouse was in receipt of income during 
1998, and thereafter; the veteran did not acknowledge this 
income to VA until after receiving contact from the VA, 
regarding the income, in June 2001.

2.  The veteran's failure to notify the VA of his spouse's 
receipt of income in 1998, and thereafter, was done with 
knowledge that the likely consequences of that failure would 
be that he would continue to receive a higher rate of 
improved disability pension even though he was aware that a 
reduction in his improved disability pension was required if 
he had an increase in his family income.  


CONCLUSION OF LAW

Bad faith on the part of the veteran precludes waiver of 
recovery of an overpayment of improved disability pension 
benefits in the calculated amount of $6,359.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.965(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the Veterans Claims 
Assistance Act of 2000; 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002), is not applicable to the issue currently before 
the Board.  See Barger v. Principi, 16 Vet. App. 132 (2002).

The veteran submitted his claim for improved disability 
pension benefits in January 1990.  He indicated that he was 
married, resided with his spouse, and that his spouse did not 
have any income other than Social Security benefits in the 
monthly amount of $82.  

By official letter, dated in April 1990, the veteran was 
advised that he had been awarded nonservice-connected pension 
benefits based on consideration of his income and the income 
of a child.  He was informed that an award based upon 
consideration of his spouse had not been established because 
additional information was required.  He was requested to 
provide additional information.  In April 1990 the veteran 
supplied further information regarding his marital status, 
and in June 1990 submitted an eligibility verification 
report, indicating that his wife's wages had stopped in April 
1990 because she had stopped working.  He indicated that his 
wife's only income was Social Security benefits in the 
monthly amount of $83.  

By official letter dated in July 1990, the veteran was 
informed that his disability pension award had been amended.  
The letter informed him of the amount of countable annual 
income considered.  It informed him that earned income from 
his spouse, her wages, had been considered, as well as her 
Social Security benefits, including the amount of those 
benefits and the amount of the wages.  The letter also 
informed him that his rate of VA pension was directly related 
to his family income and adjustments in his payments must be 
made whenever there was a change in his family's income.  
Therefore, he must immediately notify VA if his family 
received any income from a source other than that shown in 
the letter.  He must also report any changes in any income 
shown in the letter.  Failure to inform VA promptly of income 
changes could result in the creation of an overpayment in his 
account  

In June 1991 the veteran submitted an eligibility 
verification report.  He indicated that he was married and 
living with his spouse.  He reported that his spouse had 
wages of $5,661.33 from July 1, 1990, to June 30, 1991, and 
that she received monthly Social Security benefits of $87.

In response to a notification of overpayment, the veteran 
submitted a statement in August 1991 indicating that his 
wife's annual salary would be less than anticipated by VA.  
He indicated that she was scheduled to terminate her 
employment on August 21, 1991.  

In October 1991 the veteran submitted a statement indicating 
that he and his wife were no longer living together.  He 
reported that they separated in April 1991, and that they did 
not contribute to each other's support.  In an eligibility 
verification report, submitted in October 1991, he indicated 
that he was married and not living with his spouse.  He 
indicated that they had separated in April 1991 and that his 
wife's wages were not accessible to him because of 
estrangement.  

An April 1992 letter to the veteran informed him that his 
improved disability pension benefits had been resumed based 
upon his notification that he and his spouse had separated in 
April 1991 and that the veteran no longer supported her.  

In eligibility verification reports, submitted by the veteran 
in October 1991, June 1992, July 1993, and July 1994, the 
veteran informed VA that he remained separated from his 
spouse.  By official letters, dated in July, October, and 
December 1992, June, September, and December 1993, March and 
July 1994, February and May 1995, and February 1996, the 
veteran was informed of amendments to his improved disability 
pension.  All of these letters informed the veteran of the 
countable annual income considered, and the income upon which 
the countable annual income was based.  None of the letters 
indicate that any income of the veteran's spouse was 
considered.  

In a June 1998 eligibility verification report the veteran 
indicates that he was married and living with his spouse.  He 
reported that she last worked in 1997 and received no income 
from any source after December 1997.  He affirmatively 
reported that she had zero amounts of income from any source.  
In a separate June 1998 statement the veteran indicated that 
he had begun living with his spouse again in January 1998.  
He reported that his spouse did not get any unemployment and 
that she had had no income since her job ended in December 
1997.  

The veteran did not thereafter notify the VA of any income 
received by his spouse.  In June 2001 the VA sent the veteran 
a letter regarding income his spouse began to receive on 
January 1, 1998.  During a personal hearing, in August 2002, 
the veteran acknowledged that his wife was in receipt of 
income.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302.  Bad faith "generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefit/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b)(2).  

The record indicates that the veteran was notified on 
multiple occasions that his monthly VA pension benefit was 
directly related to his total family income and that when his 
spouse was residing with him his spouse's income was 
considered in calculating his total family income.  A 
previous overpayment had been created as a result of the 
veteran's wife's receipt of income.  Following the veteran's 
June 1998 notification that he was again together with his 
spouse, he was notified, by official letters, dated in June 
1998, January 1999, and April 1999, that his spouse was 
considered on his award and that zero income was considered 
from his spouse in arriving at his countable annual income.  

On the basis of the record the Board concludes that the 
veteran was well aware of his obligation to report his 
spouse's receipt of any income to VA.  In order for the 
veteran to be guilty of fraud, misrepresentation, or bad 
faith, the evidence must reflect a certain intent on his part 
to accomplish the objective of continued receipt of pension 
by intentionally providing inaccurate or false information to 
the VA or by remaining silent with evidence indicating that 
he was aware that such silence would mislead VA into 
continuing a greater award than to which he was entitled.  
Although the veteran indicated, in a November 2001 statement, 
that he did not know that his wife had a 401-K or how much it 
was, he acknowledged, during his personal hearing in August 
2002, that he was aware that his wife was in receipt of 
benefits.  

With consideration of the multiple notices to the veteran, as 
well as the prior creation of an overpayment related to his 
wife's income, a preponderance of the evidence supports a 
finding that the veteran was clearly aware that he should 
immediately inform VA of his wife's income.  Since the 
notices also informed the veteran of the method of 
calculating his pension payment, a preponderance of the 
evidence supports a finding that the veteran was aware that 
if he reported his wife's receipt of income it would result 
in a reduction of his pension award.  

On the basis of the above analysis, a preponderance of the 
evidence reflects that the veteran was aware that if he did 
not inform VA of his wife's receipt of income he would 
continue to receive an improved disability pension benefit at 
a greater rate than he would if he informed VA of his wife's 
receipt of income.  As a result of the veteran's affirmative 
report that his wife was not in receipt of income he was paid 
an amount of improved disability pension benefits greater 
than to which he was entitled, resulting in a loss to the 
government.  Therefore, the veteran acted in bad faith and 
waiver of recovery of the overpayment of improved disability 
pension benefits is precluded without consideration of equity 
and good conscience.




ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits, in the calculated amount of $6,359, is 
denied.



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

